FILED
                             NOT FOR PUBLICATION                              AUG 2 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAROJANI DEVI GOVINDER,                           No. 08-72668

               Petitioner,                        Agency No. A070-450-532

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Sarojani Devi Govinder, a native and citizen of Fiji, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Govinder’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for asylum, withholding of removal, or CAT relief. See Wakkary v. Holder, 558

F.3d 1049, 1060, 1068 (9th Cir. 2009); Mendez-Gutierrez v. Gonzales, 444 F.3d

1168, 1171-72 (9th Cir. 2006).

      Govinder’s contentions that the BIA failed to apply the proper legal standard

or address her claim for withholding of removal are belied by the record.

      The BIA also did not abuse its discretion in finding that Govinder is not

prima facie eligible for relief under the Convention Against Torture because

Govinder failed to establish it is more likely than not she will be tortured if

returned to Fiji. See Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DENIED.




                                           2                                      08-72668